IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 4, 2010
                                     No. 09-60002
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




ANGEL ESPINAL,

                                                   Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A72 521 308




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Angel Espinal, a native and citizen of Bolivia, petitions for review of an
order of the Board of Immigration Appeals (“BIA”). In his petition, Espinal as-


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-60002

serts that he is challenging the BIA’s denial of his motion to reconsider the order
of the immigration judge (“IJ”) denying his applications for asylum, withholding
of removal, and protection under the Convention Against Torture. In his sup-
porting brief, however, Espinal argues that the IJ erred in holding that he had
failed to satisfy the evidentiary burden for the relief sought and that the IJ used
an improper standard of review.
      The government contends that the petition for review is timely only as to
the denial of the motion for reconsideration. Because Espinal’s petition for re-
view was not filed within thirty days of the BIA’s affirmance of the IJ’s decision,
his petition for review must be dismissed as to those rulings for lack of jursidic-
tion. See 8 U.S.C. § 1252(b)(1); Bowles v. Russell, 551 U.S. 205, 213 (2007); Na-
varro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003).
      Although the petition for review is timely as to the denial of the motion for
reconsideration, Espinal does not make any argument concerning the BIA’s find-
ing that he had failed to provide either additional legal arguments or new evi-
dence, not included in his asylum application or prior testimony, upon which to
persuade the BIA to reconsider or reopen the case. Accordingly, he has aban-
doned any challenge to that aspect of the BIA’s ruling. See Thuri v. Ashcroft,
380 F.3d 788, 793 (5th Cir. 2004). The petition for review is DISMISSED in part
for lack of jurisdiction and DENIED in part.




                                        2